DETAILED ACTION
Response to Amendment
Claims 1-23 are pending. Claims 1-22 are amended directly or by dependency on an amended claim. Claim 23 is new.
Response to Arguments
Applicant’s arguments, see pages 7-8 filed 4 January, 2022, with respect to the double patenting rejections of claims 1-22 along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The double patenting rejections of claims 1-22 have been withdrawn. 
Applicant’s arguments, see pages 7-8 filed 4 January, 2022, with respect to the 35 USC 103 rejections of claims 1-3, 12, 13, 18 and 19 along with accompanying amendments received on the same date to clarify the meaning of the flatter occlusal surfaces, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-3, 12, 13, 18 and 19 have been withdrawn. 
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments and amendments to clarify the flatter occlusal surfaces were persuasive.

US 20080300824 A1: [Closest Art: Upon discussion with the attorney of record, the following reference lacks finding a best fit, and the flatter surfaces are not the two surfaces next to each other] In another embodiment, the position of offset area 802 may also be determined by dental contour. For example, the flattest portion of the tooth may be calculated from data set 112 and selected as the location for placement. As will be discussed below, the size, slope and deviation from an optimum height for the occlusal molar surfaces are important factors 

    PNG
    media_image1.png
    558
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    360
    media_image2.png
    Greyscale

US 20210196430 A1: In another example, when the cut line 212 is defined based on using an even lesser amount of the LAT, the cut line 212 is flatter, flat, or substantially flat compared to the scalloped or semi-scalloped cut lines 212 (e.g., the cut line 212 minimally follows the curvature of the teeth 200 and does not extent into the interproximal region 600 between the teeth 200, as shown in FIG. 6).

US 20190262101 A1: The teeth engagement structures that couple to the teeth can be configured in many ways. Although an aligner is shown, other structures as described herein can be used to engage the teeth and couple to the palate expander in order to engage the teeth. In some cases, the occlusal surface above the teeth receiving cavities can be shaped to simulate the occlusal surfaces of teeth, as shown in FIG. 25C, showing a surface with varying height similar to that of ordinary tooth surfaces. Alternatively, portions of the occlusal surfaces of some or all teeth receiving cavities can be provided with a flatter surface. By supplying upper and lower appliances with such flattened surfaces, the respective upper and lower arches can avoid engaging, allowing the arches to move more freely. For example, if the occlusal surfaces of appliances along the left and right molars of each arch are substantially flattened, the left and right arches can move more freely in lateral directions. Thus, for example, the expansion of 

    PNG
    media_image3.png
    416
    456
    media_image3.png
    Greyscale


US 20200100871 A1: The virtual fillers may cause the aligner to have a flatter surface between the two teeth to accommodate the virtual filler. A flatter surface between the teeth may increase the strength of the aligner and remove the probable point of damage from the digital design of the aligner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661